                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE

NISSAN NORTH AMERICA, INC.       )
                                 )
     Plaintiff,                  )
                                 )                     Civil Action No. 3:19-cv-00450
v.                               )
                                 )                     Judge Eli Richardson
ATS AUTOMATION GLOBAL            )
SERVICES USA, INC.; ATS ASSEMBLY )                     JURY DEMAND
AND TEST, INC.,                  )
                                 )
     Defendants.                 )

                     MOTION TO WITHDRAW AS COUNSEL OF RECORD

         Comes now George Nolan, who is counsel of record for the Plaintiff Nissan

North America, Inc. (“Nissan”), and respectfully moves this Court for permission to

withdraw as counsel of record in these proceedings. As grounds for this motion,

Movant respectfully states:

         1.        Mr. Nolan recently accepted a position as Senior Attorney in the

Nashville office of the Southern Environmental Law Center (“SELC”). SELC is a

public interest law firm with nine offices in six southern states and Washington DC.

SELC works to enforce and strengthen laws and policies that protect the South’s

natural resources and the health and well-being of its people. As a result of accepting

that position, Mr. Nolan is winding up his private law practice as he prepares to

practice in the area of public interest environmental law.

         2.        Mr. Nolan’s responsibilities as lead counsel for Nissan will be assumed

by his law partner, Gino Bulso. Mr. Bulso is already counsel of record in these




{00139459.DOCX / ver: }


     Case 3:19-cv-00450 Document 24 Filed 04/20/20 Page 1 of 2 PageID #: 165
proceedings, and he is fully capable of continuing the prosecution of the Plaintiff

Nissan’s claims.

         3.        Mr. Nolan has consulted with Nissan regarding this matter, and Nissan

has no objection to Mr. Nolan withdrawing from this litigation.

         4.        Mr. Nolan has consulted with the ATS Defendants, and defense counsel

has confirmed that the Defendants do not oppose this motion.

                                            Respectfully submitted,

                                            LEADER, BULSO & NOLAN, PLC

                                            /s/ George Nolan__________________________
                                            Eugene N. Bulso, Jr. (B.P.R. No. 12005)
                                            George Nolan (B.P.R. No. 14974)
                                            Paul J. Krog (B.P.R. No. 29263)
                                            414 Union Street, Suite 1740
                                            Nashville, Tennessee 37219
                                            (615) 780-4114

                                            Attorneys for Nissan North America, Inc.


                                CERTIFICATE OF SERVICE

        I hereby certify that on April 20, 2020, I electronically filed the foregoing with
the Clerk of the Court using the ECF system, which will send notification of such
filing to the following counsel of record:

Dwight E. Tarwater
Lindsey M. Collins
Paine, Tarwater, and Bickers, LLP
900 South Gay Street, Suite 2200
Knoxville, Tennessee 37902

                                                   /s/ George Nolan
                                                   George Nolan




{00139459.DOCX / ver: }                      -2-

     Case 3:19-cv-00450 Document 24 Filed 04/20/20 Page 2 of 2 PageID #: 166
